Zoom Tan, Inc. v Sheridan Plaza, LLC (2022 NY Slip Op 06411)





Zoom Tan, Inc. v Sheridan Plaza, LLC


2022 NY Slip Op 06411


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: WHALEN, P.J., SMITH, CENTRA, LINDLEY, AND CURRAN, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (407/22) CA 21-00665.

[*1]ZOOM TAN, INC., PLAINTIFF-RESPONDENT, 
vSHERIDAN PLAZA, LLC, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.